Citation Nr: 0530269	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  03-00 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a rating in excess of 10 percent for residual 
fractures, spinous process, second cervical vertebra 
ununited, third cervical vertebra, healed, with limitation of 
motion of the cervical spine. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to 
December 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in May 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  This case was remanded in July 2004 and 
now returns to the Board for appellate review. 


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all evidence necessary for an equitable disposition 
of the claim decided herein.

2.  Residual fractures, spinous process, second cervical 
vertebra ununited, third cervical vertebra, healed, with 
limitation of motion of the cervical spine, is manifested by 
normal or only slight limitation of cervical spine motion 
with painful motion and flare-ups.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residual fractures, spinous process, second cervical vertebra 
ununited, third cervical vertebra, healed, with limitation of 
motion of the cervical spine, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5285-
5290 (2003), (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted 
November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005)), eliminated the concept 
of a well-grounded claim and redefined VA's obligations with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (August 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005)).

The Court of Appeals for Veterans Claims (Court) has 
indicated that notice under the VCAA must be given prior to 
an initial unfavorable decision by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004) (Pelegrini II).  In Pelegrini II, at 121, the 
Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103A, 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide and 
that, furthermore, in what can be considered a fourth element 
of the requisite notice, VA must "also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim," under 38 C.F.R. § 3.159(b).

The Board observes that the veteran filed his increased 
rating claim in January 2002, after the enactment of the 
VCAA.  The RO's initial unfavorable decision was made in May 
2002, after the veteran had been provided notice of the VCAA 
provisions in February 2002, in accordance with Quartuccio 
and Pelegrini II, supra. 
Also, a July 2004 letter further advised him of VA's duties 
to notify and assist.

To comply with the aforementioned VCAA requirements, the 
following four requirements must be satisfied.  

First, the claimant must be informed of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2005).  The February 2002 letter advised the 
veteran that his symptoms and findings must show that his 
service-connected disability had worsened and now meet the 
criteria for a higher evaluation.  The veteran was informed 
that such can be shown by medical evidence or other evidence 
showing his service-connected condition had become worse or 
more disabling.  

Second, the claimant must be informed of the information and 
evidence that VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) (2005).  The 
February 2002 letter informed the veteran that VA would make 
reasonable efforts to help him obtain evidence necessary to 
support his claim, to include medical records, employment 
records, and records from other Federal agencies.  The July 
2004 letter further advised him that that VA was responsible 
for obtaining relevant records from any Federal agency, to 
include medical records from the military, VA hospitals, and 
the Social Security Administration (SSA).  Such letter also 
advised the veteran that VA would make reasonable efforts to 
obtain relevant records not held by a Federal agency, to 
include records from state or local governments, private 
doctors and hospitals, and current or former employers.  Both 
letters also notified the veteran that VA would attempt to 
obtain private records if he completed and returned VA Form 
21-4142, Authorization and Consent to Release Information to 
VA, for each provider.  

Third, the claimant must be informed of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2005).  The February 2002 letter requested that the veteran 
provide identifying information for any person or facility 
that may have records relevant to his claim.  The July 2004 
letter further requested that the veteran notify VA of any 
additional information he wanted VA to consider, to include 
identifying the location and approximate dates of treatment 
he may have sought at VA Medical Centers.  Such letter also 
indicated that the veteran must provide enough information 
about his records so they can be obtained from the proper 
source and that it was his responsibility to ensure that VA 
received all requested records that are not in the possession 
of a Federal department or agency.  Both letters also 
notified the veteran that VA would attempt to obtain private 
records if he completed and returned VA Form 21-4142, 
Authorization and Consent to Release Information to VA, for 
each provider.  

Finally, the claimant must be requested to provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2005).  The July 2004 letter advised the veteran 
that if there was any other evidence or information that he 
believed would support his claim, to inform VA, and to 
provide VA with any evidence or information he may have 
pertaining to his claim.

In short, the veteran has been informed of the information 
and evidence not of record that is needed, the information 
and evidence that the VA will seek to provide, and the 
information and evidence the veteran must provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2005); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The veteran has been informed of the information and evidence 
needed to substantiate his claim, and he has been made aware 
of how VA would assist him in obtaining evidence and 
information.  The veteran has not identified any additional, 
relevant evidence that has not been requested or obtained.  
Additionally, the veteran was afforded VA examinations in 
April 2002 and February 2005 for the purpose of adjudicating 
his increased rating claim.  Thus, the Board concludes that 
there is no reasonable possibility that further assistance 
would aid in the substantiation of the claim.

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2005).  The basis of disability evaluation is the ability of 
the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2005).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2005).  Pyramiding, the evaluation of the 
same disability, or the same manifestation of a disability, 
under different diagnostic codes, is to be avoided when 
rating a veteran's service-connected disabilities.  38 C.F.R. 
§ 4.14 (2005).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59 (2005).

By way of background, the Board observes that a July 1976 
rating decision granted service connection for residuals of 
old fracture of posterior tip of spinous processes of C2 and 
C3, evaluated as noncompensably disabling, effective December 
16, 1975.  In a May 1980 rating decision, an increase to 10 
percent was granted for residual fractures, spinous process, 
second cervical vertebra ununited, third cervical vertebra, 
healed, with limitation of motion of the cervical spine, 
effective April 11, 1980.  In January 2002, the veteran 
applied for an increased rating for his service-connected 
cervical spine disability.  A May 2002 rating decision denied 
such benefit and the veteran appealed.  

The veteran's service-connected residual fractures, spinous 
process, second cervical vertebra ununited, third cervical 
vertebra, healed, with limitation of motion of the cervical 
spine, is currently evaluated as 10 percent disabling 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5285-5290.  
(38 C.F.R. § 4.27 provides that hyphenated diagnostic codes 
are used when a rating under one diagnostic code requires use 
of an additional diagnostic code to identify the basis for 
the evaluation assigned).  He contends that his cervical 
spine disability has increased in severity as he experiences 
constant pain, crackling, stiffness, and tightness in his 
neck.  He also alleges that his range of cervical spine 
motion is more limited and his neck is curved in the reverse 
direction of normal, thus exhibiting a demonstrable 
deformity.  As such, the veteran alleges that he is entitled 
to a rating in excess of the currently assigned 10 percent.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's service-connected cervical spine disability.  
The Board has found nothing in the historical record that 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  The Board is of 
the opinion that this case presents no evidentiary 
considerations that would warrant an exposition of remote 
clinical histories and findings pertaining to this disability 
beyond that which is set out herein below.  In an increased 
rating case the present disability level is the primary 
concern and past medical reports do not take precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board notes that the schedular criteria for rating the 
spine have been amended twice during the pendency of the 
veteran's appeal.  The rating criteria pertaining to 
intervertebral disc syndrome under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, was amended effective September 23, 
2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  
Second, effective September 26, 2003, the rating criteria for 
evaluating all spine disorders were amended.  See 68 Fed. 
Reg. 51,454-51,458 (August 27, 2003); see also corrections at 
69 Fed. Reg. 32, 449 (June 10, 2004).  

Pursuant to governing legal precedent, when a new statute is 
enacted or a new regulation is issued while a claim is 
pending before VA, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7-
03, 69 Fed. Reg. 25,179 (November 19, 2003), citing to 
Landgraf v. USI Film Products, 511 U.S. 244 (1994).  In 
increased rating cases such as this one, where the rating 
criteria are amended during the course of the appeal, the 
Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) (holding 
that, where a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to appellant should and will apply unless Congress 
provides otherwise or permits the Secretary to do 
otherwise)); see also VAOPGCPREC 7-03; VAOPGCPREC 3-00, 65 
Fed. Reg.  33,422 (April 10, 2000); 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2005).

The Board observes that the veteran was notified of 
Diagnostic Codes 5285 and 5290, as effective prior to 
September 2003, as well as the General Rating Formula for 
Diseases and Injuries of the Spine and Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, effective September 2003, in the June 2005 
supplemental statement of the case.  As the RO considered the 
veteran's service-connected disability under the regulations 
in effect prior to September 2003 and as of September 2003, 
there is no prejudice in the Board considering such 
regulation changes in adjudicating the veteran's rating 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  
Specifically, the veteran is not prejudiced by the Board's 
reference to, and consideration of, such sets of criteria in 
the adjudication of his claim herein.  Id.  

The Board observes, however, that the veteran has not been 
advised of the criteria pertinent to the rating of 
intervertebral disc syndrome effective prior to September 
2002 or as of September 2002.  Even so, the Board finds that 
his service-connected cervical spine disability does not need 
to be considered under such criteria because no disc 
pathology was evident until the February 2005 VA examination.  
As such, only the September 2003 rating criteria pertinent to 
invertebral disc syndrome is applicable in this case.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also 
VAOPGCPREC 7-03; VAOPGCPREC 3-00, 65 Fed. Reg.  33,422 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2005).

Under all sets of regulations, traumatic or degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint(s) involved.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  

Regarding the rating of all spine disabilities, the Board 
observes that the following criteria were in effect prior to 
the September 2003 regulation changes.  

The pre-September 2003 rating criteria pertaining to the 
spine allows for a 100 percent disability rating for 
residuals of a vertebra fracture with cord involvement, 
bedridden, or requiring long leg braces.  Residuals of a 
vertebra fracture without cord involvement; abnormal mobility 
requiring a neck brace (jury mast) warrants a 60 percent 
disability evaluation.  In other cases, rate in accordance 
with definite limited motion or muscle spasm, adding 10 
percent for demonstrable deformity of vertebral body.  Both 
under ankylosis and limited motion, ratings should not be 
assigned for more than one segment by reason of involvement 
of only the first or last vertebrae of an adjacent segment.  
38 C.F.R. § 4.71a, Diagnostic Code 5285 (2003).  Complete 
bony fixation (ankylosis) of the spine at an unfavorable 
angle, with marked deformity and involvement of major joints 
(Marie-Strumpell type) or without other joint involvement 
(Bechterew type) warrants a 100 percent disability rating.  
Complete ankylosis of the spine at a favorable angle warrants 
a 60 percent disability rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5286 (2003).  

Favorable ankylosis of the cervical spine warrants a 30 
percent disability rating and unfavorable ankylosis of the 
cervical spine warrants a 40 percent disability rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5287 (2003).  Slight 
limitation of motion of the cervical spine warrants a 10 
percent disability rating.  Moderate limitation of motion of 
the cervical spine warrants a 20 percent disability rating.  
Severe limitation of the cervical spine warrants a 30 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5290 
(2003).  

When the Board evaluates the evidence of record under the 
pre-September 2003 rating criteria applicable to spine 
disabilities, the Board finds that the veteran is not 
entitled to a rating in excess of 10 percent.  

The Board initially notes that the veteran is rated under 
Diagnostic Code 5285-5290.  Diagnostic Code 5285 governs 
residuals of vertebra fractures.  There is no evidence of 
spinal cord involvement, or that the veteran is bedridden, 
requires long leg braces, or has abnormal mobility requiring 
a neck brace (jury mast).  As such, the veteran's cervical 
spine disability must be rated in accordance with definite 
limited motion or muscle spasm, adding 10 percent for 
demonstrable deformity of vertebral body.  By history, the 
veteran had ununited fractures of the posterior tips of the 
spinous processes of C-2 and 3.  A February 1976 X-ray report 
reflects that the fractures of the cervical spine were 
apparently old and such fractures had healed with nonunion.  
A September 1978 X-ray showed that there was an ununited chip 
fracture at the tip of the spinous process of C-2.  The chip 
fracture at the tip of the spinous process of C-3 was united 
to the main shaft and had healed.  An April 1980 X-ray 
reflected an ununited fracture of the tip of the spinous 
process of C-6 and an exostosis from the spinous process of 
C-5.  Also, a February 2005 MRI revealed multilevel disc 
protrusion at C3-C4, C4-C5, C5-C6, and C6-C7.  However, there 
is no evidence of a demonstrable deformity noted by an 
interpretating radiologist or physician, and, as such, the 
veteran is not entitled to an additional 10 percent.  

Regarding limitation of motion, Diagnostic Code 5290 provides 
a 10 percent rating for slight limitation of motion of the 
cervical spine.  A 20 percent rating is not warranted unless 
there is moderate limitation of motion.  The Board finds that 
the medical evidence of record demonstrates that the veteran 
experiences only slight limitation of cervical spine motion.  
At his April 2002 VA examination, the veteran appeared to 
demonstrate normal range of cervical spine motion with 
objective evidence of painful motion, as contemplated by 
DeLuca, supra.  Specifically, he flexed the head forward 
until the chin was very near the sternum.  The veteran 
extended the neck about 45 to 50 degrees, complaining of some 
clenching sounds as he did so and then some tightness at the 
end point in the lower part of the neck, posteriorly.  There 
was no tenderness upon palpation anywhere along the spine 
from the occiput to the coccyx.  Therefore, the evidence 
demonstrates that the veteran's cervical spine disability 
more nearly approximates slight limitation of cervical spine 
motion and, as such, he is not entitled to a rating in excess 
of 10 percent.  

The Board notes that the April 2002 VA examiner diagnosed 
degenerative changes of the cervical spine; however, there is 
no X-ray of record to confirm such a diagnosis.  Even 
assuming the veteran has a diagnosis of arthritis, the Board 
observes that Diagnostic Codes 5003 and 5010 provide that 
arthritis is rated based on limitation of motion and the 
veteran's cervical spine disability is already rated under 
Diagnostic Code 5290, pertinent to limitation of cervical 
spine motion.  Additionally, as the veteran is capable of 
cervical spine motion, Diagnostic Code 5287, pertinent to 
ankylosis of the cervical spine, is not for application.  As 
indicated previously, prior to February 2005, there was no 
disc pathology evident in the veteran's cervical spine 
disability and, as such, criteria pertinent to intervertebral 
disc syndrome is not for application.

The new regulations that became effective on September 23, 
2003 revised the schedular criteria for the rating of all 
spine disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5235-5243 (2003).  The revised criteria provide that 
intervertebral disc syndrome can be evaluated (preoperatively 
or postoperatively) either under the General Rating Formula 
for Disease and Injuries of the Spine or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.  

Under the General Formula, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, unfavorable ankylosis of the entire spine warrants a 
100 percent rating.  Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating.  
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent rating.  Forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine warrants a 30 percent rating.  
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spine contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent rating.  Forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height 
warrants a 10 percent rating.  

Note (1):  Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

When considering the veteran's cervical spine disability 
under the General Rating Formula for Disease and Injuries of 
the Spine, the Board finds that he is not entitled to a 
rating in excess of 10 percent.  The Board observes that, at 
the February 2005 VA examination, the veteran's head was held 
slightly forward of the plumb line.  He forwarded flexed to 
64 degrees and complained of a little tightness felt at the 
lower right part of the neck disposition.  He backward 
extended to 30 degrees and felt more tightness at the back of 
the right low neck.  He rotated right 50 degrees and left 45 
degrees with tightness in the same area.  The veteran's left 
side bended 20 degrees without any complaint.  His right side 
bended 15 degrees and he complained of tightness.  The 
veteran stated that the position was probably more 
uncomfortable than either end points.  On palpation of the 
cervical spine, there was no tenderness along the midline or 
the paraspinal areas.  The lateral columns were negative for 
tenderness.  There was tenderness at the root of the first 
rib, a little hypertonus of the muscles supraspinatus area.  
The veteran's gait was normal.  Also at such examination, the 
veteran stated that he experienced flare-ups a couple of 
times a month.  

The examiner noted that the veteran's range of cervical 
motion was standard for normal range.  Generally, the 
cervical spine was expected to flex forward to at least 50 
degrees and extend to at least 45 degrees with rotation of 
anywhere from 50 to 80 degrees in each direction.  The 
examiner stated that the spines will have normal ranges of 
motion that exceed these limits from time to time, the 
combination of motions and the way the patient responds to 
the motions reveals the pathology.  In this particular case, 
the examiner stated that the side bending to the right seemed 
to be the most significant trigger for his discomfort.  

As such, the evidence of record demonstrates that the veteran 
has normal cervical spine range of motion.  In this regard, 
the Board notes that the veteran's reported ranges of 
cervical spine motion are slightly limited when compared to 
those provided in Note (2); however, the February 2005 VA 
examiner stated that the veteran's range of cervical motion 
was standard for normal range and provided an explanation.  
See Note (3).  Also, the Board finds that the objective 
evidence of record demonstrates that the veteran has painful 
motion and flare-ups.  See DeLuca, supra.  However, even in 
consideration of such factors, there is no evidence of 
forward flexion of the cervical spine to less than 30 
degrees, combined range of motion of the cervical spine to 
less than 170 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis so as to warrant a 20 percent evaluation under the 
General Rating Formula for Disease and Injuries of the Spine.

A February 2005 MRI, performed at the veteran's VA 
examination, revealed multilevel disc protrusion at C3-C4, 
C4-C5, C5-C6, and C6-C7, associated with impressions along 
anterior cervical subarachnoid space.  The disc space at C5-
C6 showed significant narrowing.  The protrusion seen at C6-
C7 appeared to be causing mild impression of adjacent spinal 
cord and also appeared to ba broad based associated with mild 
degree of spinal stenosis at this level.  There was also 
bilateral foraminal narrowing at this level.  The examiner 
diagnosed disc protrusions at C3-4, C4-5, C5-6, and C6-7 with 
significant narrowing at the C5-6 with a mild degree of 
spinal stenosis at that level.  As the veteran demonstrates 
cervical disc pathology, the Board has considered whether his 
service-connected disability warrants a rating in excess of 
10 percent under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.

Intervertebral disc syndrome can also be rated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  Such provides that a 10 percent 
rating is warranted for incapacitating episodes having a 
total duration of at least one week but less than 2 weeks 
during the last 12 months.  A 20 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months.  A 40 percent rating is warranted for incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  A 60 percent rating 
is warranted for incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  

Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

Note (2):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula For Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  

Application of the veteran's cervical spine symptomatology to 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes does not result in a rating in excess 
of 10 percent as the medical evidence does not demonstrate 
incapacitating episodes during the past 12 months requiring 
bed rest prescribed by a physician and treatment by a 
physician.  The Board notes that at the veteran's February 
2005 VA examination, he reported that when he had flare-ups, 
but such did not incapacitate him completely.  Therefore, he 
is not entitled to a rating in excess of 20 percent under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes. 

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2005), as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, the Board finds no basis upon 
which to assign a higher evaluation for the veteran's 
cervical spine disability.  A review of the record, to 
include the medical evidence, fails to reveal any additional 
functional impairment associated with the veteran's cervical 
spine disability to warrant consideration of alternate rating 
codes.  

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, because the 
preponderance of the evidence is against the veteran's claim 
for a rating in excess of 10 percent for residual fractures, 
spinous process, second cervical vertebra ununited, third 
cervical vertebra, healed, with limitation of motion of the 
cervical spine, that doctrine is not applicable in the 
instant appeal.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7.

The Board has also considered whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2005).  The record does not reflect any 
post-service hospitalizations for veteran's cervical spine 
disability or show that such is unusually manifested.  There 
is no evidence that the veteran's cervical spine disability 
has rendered him unable to secure or follow a substantially 
gainful occupation.  The Board notes that, at the time of the 
April 2002 VA examination, the veteran was employed as a 
salesman, and, at his February 2005 VA examination, he 
reported working as an accountant.  As such, the medical 
evidence shows that any objective manifestations of the 
veteran's cervical spine disability are exactly those 
contemplated by the schedular criteria.  Therefore, the Board 
has determined that referral of this case for extra-schedular 
consideration is not in order.


ORDER

A rating in excess of 10 percent for residual fractures, 
spinous process, second cervical vertebra ununited, third 
cervical vertebra, healed, with limitation of motion of the 
cervical spine, is denied.



____________________________________________
G. H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


